     Case 2:20-cv-00452-KWR-KRS Document 27 Filed 01/28/21 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

RUSSEL RUTLEDGE,

               Plaintiff,

v.                                                                   No. 2:20-cv-452 KWR/KRS

CITY OF CARLSBAD, et al.,

               Defendants.

               ORDER VACATING SCHEDULING CONFERENCE
        AND SETTING DEADLINE FOR PLAINTIFF TO NOTIFY THE COURT

       THIS MATTER is before the Court pursuant to statements made by counsel for

Defendants at the January 28, 2021 status conference. See (Doc. 26) (Clerk’s Minutes).

Plaintiff, who is proceeding pro se, did not appear for the status conference. Due to counsel’s

indication that Plaintiff may seek counsel to represent him in this case, the Court orders the

following:

       IT IS ORDERED that the Rule 16(c) Scheduling Conference currently set for February

17, 2021, and all associated deadlines, are hereby VACATED. The Court will reset the

scheduling conference after Mr. Rutledge either obtains counsel or notifies the Court of his intent

to proceed pro se.

       IT IS FURTHER ORDERED that no later than February 18, 2021, Mr. Rutledge shall

obtain counsel and have his counsel enter an appearance in this case, or Mr. Rutledge shall notify

the Court that he plans to proceed pro se. Until counsel enters an appearance, Mr. Rutledge is a

pro se party and the Court reminds him that it is his responsibility to become familiar with and

comply with the Federal Rules of Civil Procedure and the Court’s Local Rules. The Local Rules,
    Case 2:20-cv-00452-KWR-KRS Document 27 Filed 01/28/21 Page 2 of 2




the Court’s “Guide for Pro Se Litigants,” and a link to the Federal Rules of Civil Procedure are

available on the Court’s website: www.nmd.uscourts.gov.

       IT IS FURTHER ORDERED that Plaintiff shall verify his contact information on the

Court’s docket and ensure it is correct. If Plaintiff needs to update his contact information, he

must notify the Clerk’s Office in writing.

       IT IS FURTHER ORDERED that the Clerk of the Court shall mail Mr. Rutledge a copy

of the Court’s “Guide For Pro Se Litigants.”

       IT IS SO ORDERED.




                                               ________________________________
                                               KEVIN R. SWEAZEA
                                               UNITED STATES MAGISTRATE JUDGE




                                                 2
